Title: From Thomas Jefferson to John Henry, 31 December 1797
From: Jefferson, Thomas
To: Henry, John


                    
                        Dear Sir
                        Philadelphia Dec. 31. 1797.
                    
                    Mr. Tazewell has communicated to me the enquiries you have been so kind as to make relative to a passage in the Notes on Virginia, which has lately excited some newspaper publications. I feel with great sensibility the interest you take in this business and with pleasure go into explanations with one whose objects I know to be truth and justice alone. Had Mr. Martin thought proper to suggest to me that doubts might be entertained of the transaction respecting Logan, as stated in the Notes on Virginia, and to enquire on what grounds that statement was founded, I should have felt myself obliged by the enquiry, have informed him candidly of the grounds, and cordially have co-operated in every means of investigating the fact, and correcting whatsoever in it should be found to have been erroneous. But he chose to step at once into the newspapers, and in his publications there, and the letters he wrote to me, adopted a style which forbade the respect of an answer. Sensible however that no act of his could absolve me from the justice due to others, as soon as I found that the story of Logan could be doubted, I determined to enquire into it as accurately as the testimony remaining after a lapse of twenty odd years would permit, and that the result should be made known either in the first new edition which should be printed of the Notes on Virginia, or by publishing an Appendix. I thought that so far as that work had contributed to impeach the memory of Cresap, by handing on an erroneous charge, it was proper it should be made the vehicle of retribution. Not that I was at all the author  of the injury. I had only concurred with thousands and thousands of others in believing a transaction on authority which merited respect. For the story of Logan is only repeated in the Notes on Virginia precisely as it had been current more than a dozen years before they were published. When Ld. Dunmore returned from the expedition against the Indians in 1774. he and his officers brought the speech of Logan, and related the circumstances of it. These were so affecting, and the speech itself so fine a morsel of eloquence that it became the theme of every conversation, in Williamsburg particularly, and generally indeed wheresoever any of the officers resided or resorted. I learned it in Williamsburg; I believe at Lord Dunmore’s; and I find in my pocket book of that year (1774.) an entry of the narrative as taken from the mouth of some person whose name however is not noted, nor recollected, precisely in the words stated in the Notes on Virginia. The speech was published in the Virginia gazette of that time: (I have it myself in the volume of gazettes of that year:) and though it was the translation made by the common Interpreter, and in a style by no means elegant, yet it was so admired, that it flew thro’ all the public papers of the continent, and thro’ the magazines and other periodical publications of Great Britain; and those who were boys at that day will now attest that the speech of Logan used to be given them as a school-exercise for repetition. It was not till about 13. or 14. years after the newspaper publications that the Notes on Virginia were published in America. Combating in these the contumelious theory of certain European writers, whose celebrity gave currency and weight to their opinions, that our country from the combined effects of soil and climate, degenerated animal nature, in the general, and particularly the moral faculties of man, I considered the speech of Logan as an apt proof of the contrary, and used it as such: and I copied verbatim the narrative I had taken down in 1774. and the speech as it had been given us in a better translation by Ld. Dunmore. I knew nothing of the Cresaps, and could not possibly have a motive to do them an injury with design. I repeated what thousands had done before, on as good authority as we have for most of the facts we learn through life, and such as to this moment I have seen no reason to doubt. That any body questioned it, was never suspected by me till I saw the letter of Mr. Martin in the Baltimore paper. I endeavored then to recollect who among my cotemporaries, of the same circle of society, and consequently of the same recollections, might still be alive. Three and twenty years of death and dispersion had left very few. I remembered however that General Gibson was still living and knew that he had been the translater of the speech. I wrote to him immediately. He, in answer, declares to me that he was the very person sent by Ld. Dunmore to the Indian town, that after he had delivered his message there, Logan took  him out to a neighboring wood, sat down with him, and rehearsing with tears the catastrophe of his family, gave him that speech for Ld. Dunmore; that he carried it to Ld. Dunmore, translated it for him, has turned to it in the Encyclopedia, as taken from the Notes on Virginia, and finds that it was his translation I had used, with only two or three verbal variations of no importance. These I suppose had arisen in the course of successive copies. I cite General Gibson’s letter by memory, not having it with me; but I am sure I cite it substantially right. It establishes unquestionably that the speech of Logan is genuine: and that being established, it is Logan himself who is author of all the important facts. ‘Colo. Cresap, says he, in cold blood and unprovoked, murdered all the relations of Logan, not sparing even my women and children. There runs not a drop of my blood in the veins of any living creature.’ The person, and the fact, in all it’s material circumstances, are here given by Logan himself. Genl. Gibson indeed says that the title was mistaken: that Cresap was a Captain, and not a Colonel. This was Logan’s mistake. He also observes that it was on a water of the Kanhaway, and not on the Kanhaway itself that his family was killed. This is an error which has crept into the traditionary account: but surely of little moment in the moral view of the subject. The material question is Was Logan’s family murdered, and by whom? That it was murdered, has not I believe been denied. That it was by one of the Cresaps, Logan affirms. This is a question which concerns the memories of Logan and Cresap; to the issue of which I am as indifferent as if I had never heard the name of either. I have begun and shall continue to enquire into the evidence, additional to Logan’s, on which the fact was founded. Little indeed can now be heard of, and that little dispersed and distant. If it shall appear on enquiry that Logan has been wrong in charging Cresap with the murder of his family, I will do justice to the memory of Cresap, as far as I have contributed to the injury by believing and repeating what others had believed and repeated before me. If on the other hand, I find that Logan was right in his charge, I will vindicate as far as my suffrage may go, the truth of a Chief, whose talents and misfortunes have attached to him the respect and commiseration of the world.
                    I have gone, my dear Sir, into this lengthy detail to satisfy a mind, in the candour and rectitude of which I have the highest confidence. So far as you may incline to use the communication for rectifying the judgments of those who are willing to see things truly as they are, you are free to use it. But I pray that no confidence which you may repose in any one may induce you to let it go out of your hands so as to get into a newspaper. Against a contest in that field I am entirely decided.  I feel extraordinary gratification indeed in addressing this letter to you,  with whom shades of difference in political sentiment have not prevented the interchange of good opinion, nor cut off the friendly offices of society and good correspondence. This political tolerance is the more valued by me who consider social harmony as the first of human felicities, and the happiest moments those which are given to the effusions of the heart. Accept them sincerely, I pray you from one who has the honor to be, with sentiments of high respect and attachment Dear Sir Your most obedient & most humble servt
                    
                        Th: Jefferson
                    
                